Citation Nr: 1106838	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  09-34 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New York, New York


THE ISSUE

Entitlement to an initial higher (compensable) rating for left 
ear hearing loss.  


REPRESENTATION

Appellant represented by:	Michael T. Sullivan, Attorney


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The Veteran had active service from December 1977 to November 
1980.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 RO rating decision that, in 
pertinent part, granted service connection and a noncompensable 
rating for left ear hearing loss, effective February 4, 2008.  

The September 2008 RO decision (noted above) also addressed other 
matters that have not been listed.  In January 2009, the Veteran 
returned a notice of disagreement addressing numerous matters.  
The RO issued a responsive statement of the case in August 2009.  
In his September 2009 VA Form 9, the Veteran confined his appeal 
to the issue of entitlement to an initial higher (compensable) 
rating for left ear hearing loss.  The record does not reflect 
that a timely substantive appeal has been submitted as to any 
other matters, thus, the Board does not have jurisdiction over 
those claims.  38 C.F.R. §§ 20.200, 20.202, 20.302.  

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Veteran was last afforded a VA audiological examination in 
August 2008.  The diagnoses included left ear hearing within 
normal limits from 500 to 2000 Hertz, with mild moderate 
sensorineural hearing loss found at 3000 to 4000 Hertz, as well 
as excellent speech discrimination ability.  

The Board notes that the Veteran has received treatment for his 
left ear hearing loss subsequent to the August 2008 VA 
audiological examination report.  For example, a November 2008 
audiological report from a private audiologist, R. J. Catania, 
appeared to indicate worsening of the Veteran's left ear hearing 
loss.  The Board observes, however, that the results of November 
2008 audiological report were incomplete for VA purposes.  
Specifically, there was no indication that the Maryland CNC Test 
was used as required by 38 C.F.R. § 4.85(a).  In a December 2008 
statement, Dr. Catania recommended that the Veteran obtain 
binaural amplification.  

Additionally, in his September 2009 VA Form 9, the Veteran 
specifically indicated that when he was first granted service 
connection for left ear hearing loss, he did not require a 
hearing aid.  He stated that, presently, he did require a hearing 
aid, which showed that his left ear hearing loss had worsened.  

The Board observes that the Veteran has not been afforded a VA 
audiological examination in well over two years.  Additionally, 
the record also clearly raises a question as to the current 
severity of his service-connected left ear hearing loss.  
Further, the Veteran has specifically indicated that his left ear 
hearing loss has worsened.  Therefore, the Board finds that a 
current examination is necessary.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1995) (VA was required to afford a contemporaneous 
medical examination where examination report was approximately 
two years old); see also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

Prior to the examination, any outstanding records of pertinent 
treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical 
providers who have treated him for left ear 
hearing problems since December 2008.  After 
receiving this information and any necessary 
releases, contact the named medical providers 
and obtain copies of the related medical 
records which are not already in the claims 
folder.  

2.  Have the Veteran undergo a VA 
examination to determine the severity of 
his service-connected left ear hearing 
loss.  The claims folder must be 
provided to and reviewed by the 
examiner in conjunction with the 
examination.  All indicated tests should 
be conducted and all signs and symptoms of 
the service-connected left ear hearing loss 
should be reported in detail.  

3.  Thereafter, review the Veteran's claim 
for entitlement to an initial higher 
(compensable) rating for left ear hearing 
loss.  If the claim is denied, issue a 
supplemental statement of the case to the 
Veteran and his representative, and provide 
an opportunity to respond, before the case is 
returned to the Board.  

The purposes of this remand are to ensure notice is complete, and 
to assist the appellant with the development of his claim.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. 
§ 3.655.  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


